Car

 

 

 

 

wn
AO 91 (Rev. 11/11) Criminal Complaint -
UNITED STATES DISTRICT COURT ——!0ee ——yeeeten
for the
ae MAR 08 2019
District of Maryland
: AT GAL TegORE
: . CLERK U.S. DISTRICT COURT
United States of America | an DNOTRIST OF MARYLANE —
Jamal Jackson Case No. | Y ~ & a Y SH a
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ November 2018 through 3/7/2019 in the county of Baltimore City in the
District of Maryland , the defendant(s) violated:
Cade Section Offense Description
21 U.S.C. § 846 Conspiracy to distribute and possess with intent to distribute heroin
18 U.S.C. § 1951(a) Conpiracy to obstruct, delay, and affect commerce by robbery

This criminal complaint is based on these facts:

See Affidavit

M Continued on the attached sheet.
en as

Eaton

FBI SA Francisco M. Rego

Printed name and title
7

 

 

Sworn to before me and signed in my presence.

pa: LV\aucin8 20 19

City and state: Baltimore, Maryland Stephanie A. Gallagher, U.S. Magistrate Judge
Printed nave atid-title

   

» Jtidge’s signature

 

 
